Case 3:18-md-02843-VC Document 563-2 Filed 11/04/20 Page 1 of 4




                Facebook Exhibit A
         Case 3:18-md-02843-VC Document 563-2 Filed 11/04/20 Page 2 of 4




              Facebook’s Proposal Regarding Ongoing Search String Negotiations1
        1.       Background and purpose. The Court’s Order on the search strings to be run for

the 38 custodians in Groups 1-4 (Discovery Order 8) and the additional strings to which the

parties agreed for those custodians will serve as the starting point for the parties’ search string

negotiations for the remaining 43 custodians. The parties will work to make search string

proposals for those custodians that reflect their best judgment and discretion regarding the final

searches to be run. All proposed searches shall be searches the parties would, in good faith, feel

confident presenting to the Court.

        2.       Facebook will make a new proposal. Facebook previously made a search string

proposal for the remaining 43 custodians. In light of the parties’ subsequent negotiations and the

Discovery Order 8, within 10 days of the parties’ reaching agreement on the search string

negotiation process, Facebook will make a revised search string proposal (with hit counts,

including unique hits, for each search string and by custodian, with the total hit counts

deduplicated as to custodians in Groups 1-4) for the remaining 43 custodians. In connection with

its search term proposal, Facebook will identify the custodians against whose files each string

should run. Facebook’s proposal will not revise any strings to which the parties agreed or the

Court ordered for the prior custodians in Groups 1-4. If Facebook’s proposal excludes any such

strings, it will explain in writing why the string is not included. Any string Facebook proposes

that was not agreed to or ordered by the Court will come from Facebook’s prior proposal for the

remaining custodians. Facebook will also explain in writing and with particularity why any such

string is appropriate for the proposed custodians even if it was not so for the prior custodians.

        3.       Plaintiffs will make a counterproposal, also based on the Court’s Order. Within

10 days of receiving Facebook’s proposal, Plaintiffs will make any counterproposal. Plaintiffs’

counterproposal will not revise any strings to which the parties agreed or the Court ordered for

the prior custodians in Groups 1-4. Plaintiffs’ proposal may include for consideration any strings

   1
          Facebook previously provided this proposal to Plaintiffs. Because Plaintiffs expressed confusion regarding
certain language, Facebook made a small number of non-substantive, clarifying revisions, which Facebook discussed
with Plaintiffs during a meet and confer on November 3. No substantive revisions have been made.


                                                         1
        Case 3:18-md-02843-VC Document 563-2 Filed 11/04/20 Page 3 of 4




that are being run against the custodians in Groups 1-4, any additional strings proposed by

Facebook, and up to 15 additional strings (approximately 120 strings total). For any string

proposed by Plaintiffs that is not being run against the custodians in Groups 1-4 or proposed by

Facebook, Plaintiffs will explain in writing (i) why the string is needed in addition to Facebook’s

proposed strings, and (ii) why the string is appropriate for the proposed custodians even if it was

not so for the prior custodians. If Plaintiffs ask Facebook to run a string proposed by Facebook

against the files of additional custodians, Plaintiffs will explain in writing and with particularity

why the particular string should be run against the files of each additional custodian. Facebook

will generate hit counts on Plaintiffs’ counterproposal (including unique hits) for each search

string and by custodian, with the total hit counts deduplicated as to custodians in Groups 1-4.

Facebook will provide these hit counts as soon as they are available and no later than 10 days

after receiving Plaintiffs’ proposal.

        4.       Facebook will provide its response to Plaintiffs’ counterproposal. Within 10
days of the receipt of hit counts on Plaintiffs’ counterproposal, Facebook will provide its

response to Plaintiffs’ counterproposal, including hit counts for each string. For any search

string proposed by Plaintiffs that Facebook does not accept, Facebook will explain in writing and

with particularly the rationale for its rejection. Similarly, Facebook will explain in writing and

with particularity its reasoning for declining to run strings against additional custodians proposed

by Plaintiffs.

        5.        The parties will meet and confer for two weeks before making their best and

final offers. The parties will meet and confer about the competing search string proposals for

no more than two weeks. Each party will then make its best and final offer, and the parties will

decide, within 3 business days, which strings (and custodians) they will accept, and which they

will dispute and submit to the Court. The parties shall make no further revisions to these strings.

Facebook will provide updated hit counts based on the parties’ competing proposals.

        6.       The parties will negotiate a schedule for statistical sampling. Once the parties

have identified the disputed strings, each party will identify the strings, if any, for which it


                                                   2
        Case 3:18-md-02843-VC Document 563-2 Filed 11/04/20 Page 4 of 4




proposes conducting statistical sampling. The parties will meet and confer about the schedule

for completing statistical sampling of these strings. After statistical sampling is complete, the

requesting party will decide whether to continue disputing the string. The parties shall not revise

strings after the statistical sampling is complete.

        7.     The parties will submit disputed strings to the court. Within seven days of

completing statistical sampling, the parties will present disputed strings to the Court in the same

format as their prior search string submissions, with each party limited to one page of narrative

per string.

        8.     Deadlines. The parties will use their best efforts to satisfy each of the deadlines
set forth above. The parties recognize, however, that certain deadlines in this proposal may

interfere with upcoming holidays. To the extent a deadline conflicts with a holiday, the party to

which the deadline applies will raise the conflict as early as possible, and the parties will work in

good faith to extend appropriate professional courtesies.




                                                      3
